 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CHAD ENGLERT, et al.,                              Case No. 1:18-cv-01239-LJO-SAB

12                  Plaintiffs,                         ORDER RE STIPULATION TO AMEND
                                                        SCHEDULING ORDER
13            v.

14   CITY OF MERCED,

15                  Defendant.

16

17          The scheduling order in this action was filed on February 13, 2019. (ECF No. 24.) On

18 August 1, 2019, the parties filed a stipulation to modify the scheduling order. (ECF No. 27.) On

19 August 2, 2019, Chief Judge O’Neil granted the stipulation to amend the scheduling order but
20 informed the parties that there would be no further continuances in the case. (ECF No. 28.) On

21 November 11, 2019, the parties filed a second stipulation to amend the scheduling order. (ECF

22 No. 29.)

23          The parties seek to amend the scheduling order because due to the complexity of

24 calculating damages in the action the parties have just recently completed the damages

25 calculations and are working informally to resolve the matter. Due to the extremely heavy case

26 load of the district judges and the pending retirement of Judge O’Neill, it is unlikely that civil
27 trials will proceed in 2020 before a United States district judge. Here, the Court finds that the

28 parties have demonstrated good cause to amend the scheduling order, but finds that a shorter


                                                    1
 1 extension than has been requested would be appropriate to allow the parties to complete their

 2 settlement discussions.

 3          Pursuant to the stipulation of the parties, and finding good cause, IT IS HEREBY

 4 ORDERED that scheduling order is amended as follows:

 5                Non-Expert Discovery:                       February 28, 2020

 6                Expert Disclosure:                          March 23, 2020

 7                Supplemental Expert Disclosure:             April 13, 2020

 8                Expert Discovery:                           May 8, 2020

 9                Dispositive Motion Filing Deadline:         April 29, 2020

10                Pre-Trial Conference:                       June 17, 2020 at 8:30 a.m. in

11                                                            Courtroom 4

12                Trial:                                      July 28, 2020 at 8:30 a.m. in

13                                                            Courtroom 4

14          The Court’s February 13, 2019 scheduling order shall remain in effect in all other

15 respects.

16
     IT IS SO ORDERED.
17

18 Dated:      November 14, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                    2
